

CVS Caremark Corporation


2012 Enterprise Non-Competition, Non-Disclosure and Developments Agreement




I, _____________, hereby enter into this 2012 Enterprise Non-Competition,
Non-Disclosure and Developments Agreement (“Agreement”) with CVS Pharmacy, Inc.
(“CVS”), which shall be effective as of the date I sign this Agreement (the
“Effective Date”). In consideration of the mutual promises in this Agreement,
the parties agree as follows:


1.Consideration for Agreement. I acknowledge that in connection with my duties
and responsibilities at CVS Caremark Corporation or one of its subsidiaries or
affiliates, including but not limited to CVS (collectively, the “Corporation”),
the Corporation has provided me with certain Confidential Information and/or
access to the Corporation’s customers and clients and the opportunity to develop
and maintain relationships and goodwill with them. In consideration of my
promises in this Agreement, CVS promises to continue to provide me with certain
Confidential Information and/or the opportunity to develop and maintain
relationships with the Corporation’s customers and clients. In addition, as a
condition of, and in consideration of the Restricted Stock Units (“RSUs”) the
Corporation granted me on April 2, 2012, I hereby agree with CVS to comply with
the terms of this Agreement.
2.Non-Competition. During my employment by the Corporation and during the
Non-Competition Period following the termination of my employment for any
reason, I agree that I will not, directly or indirectly, engage in Competition
or provide Consulting or Audit Services within the Restricted Area.
a.    Competition. Engaging in “Competition” shall mean providing services to a
Competitor of the Corporation (whether as an employee, independent contractor,
consultant, principal, agent, partner, officer, director, investor, or
shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services I provided to the Corporation during the last two years of my
employment by the Corporation, and/or (ii) will likely result in the disclosure
of Confidential Information to a Competitor or the use of Confidential
Information on behalf of a Competitor. I agree that if an authorized
representative of the Corporation, during my employment or the Non-Competition
Period, requests that I identify the company or business to which I will be or
am providing services, or with which I will be or am employed, and/or requests
that I provide information about the services that I am or will be providing to
such entity, I shall provide the Corporation with a written statement detailing
the identity of the entity and the nature of the services that I am or will be
providing to such entity with sufficient detail to allow the Corporation to
independently assess whether I am or will be engaging in Competition during the
Non-Competition Period.  Such statement shall be delivered to the Corporation’s
Chief Human






--------------------------------------------------------------------------------



Resources Officer or her authorized delegate via personal delivery or overnight
delivery within five days of my receipt of such request.
 
b.    Competitor. A “Competitor” for purposes of this Agreement shall mean any
person, corporation or other entity that competes with one or more of the
business units of the Corporation. As of the Effective Date, it is understood
that the Corporation’s business units include: (i) pharmacy benefits management
(“PBM”), including the administration of pharmacy benefits for businesses,
government agencies and health plans; mail order pharmacy; specialty pharmacy;
and Medicare Part D services; (ii) retail, which includes the sale of
prescription drugs, over-the-counter medications, beauty products and cosmetics,
photo finishing, seasonal merchandise, greeting cards, convenience foods and
other product lines that are sold by the Corporation’s retail division; and
(iii) retail health care (“MinuteClinic”). It is understood and agreed that PBM
Competitors include, but are not limited to, Medco Health Solutions, Inc.,
Express Scripts, Inc., SXC Health Solutions Corp., and Catalyst, Inc., as well
as health plans that provide PBM services that compete with the Corporation’s
PBM business. It is also understood and agreed that retail Competitors include,
chain drug store companies such as Walgreen Co. and Rite Aid Corporation; mass
merchants such as Wal-Mart Stores, Inc. and Target Corp.; food/drug combinations
such as The Kroger Co. and Supervalu Inc.; and other retailers, including dollar
stores, that sell one or more product lines that are sold by the Corporation. It
is understood and agreed that MinuteClinic Competitors shall include, but are
not limited to, Walgreen’s Take Care Clinics, RediClinic, The Little Clinic, and
Target Clinic. A person or entity shall not be considered a PBM Competitor
unless it provides products or services that are offered by or compete with the
products or services offered by CVS Caremark’s PBM business A person or entity
shall not be considered a retail Competitor if such entity derives annual gross
revenues from its business in an amount that is less than 5% of the
Corporation’s gross revenues from its retail business during its most recently
completed fiscal year.


I acknowledge and agree that as of the Effective Date, I have had business
dealings and/or have been provided with certain Confidential Information
regarding the Corporation’s three business units, and as such acknowledge and
agree to this enterprise-wide definition of non-competition that will prevent me
from providing services to the Corporation’s PBM, retail and MinuteClinic
Competitors during the relevant time period. If, for the two years prior to the
end of my employment with the Corporation, I continue to have business dealings
and/or be provided with certain Confidential Information regarding the
Corporation’s three business units, then engaging in Competition shall continue
to include providing services to PBM, retail and MinuteClinic Competitors.
However, for example, as per Section 2(a) above, if I had business dealings
and/or received Confidential Information regarding only one of the three
business units during the last two years of my employment with the Corporation,
then engaging in Competition shall be limited to providing services to a
Competitor of that business unit. By way of further example, and as per Section
2(a) above, if I worked as an executive in the Corporation’s retail division and
oversaw the management of dozens of stores during the two years prior to my
termination, engaging in Competition would not include working as the store
manager or a staff pharmacist for a retail Competitor, where working in such a
position would not likely result in the use or disclosure of Confidential
Information.








--------------------------------------------------------------------------------



c.    Consulting or Audit Services. “Consulting or Audit Services” shall mean
any activity that involves providing audit review or other consulting or
advisory services with respect to any relationship between the Corporation and
any third party, including but not limited to PBM clients, and that is likely to
result in the use or disclosure of Confidential Information. For purposes of
this Agreement, providing Consulting or Audit Services shall expressly include,
but is not limited to, providing such services for Aon Hewitt, Towers Watson
and/or Mercer, in connection with their PBM consulting businesses.


d.    Non-Competition Period. The “Non-Competition Period” shall be the period
of eighteen (18) months following the termination of my employment with the
Corporation for any reason, provided that the Corporation may, in its sole
discretion, reduce the length of the Non-Competition Period pursuant to a
separation agreement or a written modification to this Agreement signed by me
and an authorized representative of the Corporation.


e.    Restricted Area. “Restricted Area” refers to those states within the
United States in which the Corporation conducts its business, as well as the
District of Columbia and Puerto Rico.


3.Non-Solicitation.
a.    During the Non-Solicitation Period, which shall be 18 months following the
termination of my employment with the Corporation for any reason, I will not,
unless a duly authorized officer of the Corporation gives me written
authorization to do so, interfere with the Corporation’s business relationships
with a Covered Customer by soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to (i) stop doing business or reduce its business with the
Corporation, or (ii) buy a product or service that competes with a product or
service offered by the Corporation’s PBM business. A “Covered Customer” is a
customer (person or entity) of the Corporation’s PBM business with which I had
business-related contact or dealings, or about and/or from which I received
Confidential Information, during the two years prior to my termination with the
Corporation. A Covered Customer does not include a customer that has fully and
finally decided to cease doing any business with the Corporation independent of
any conduct or communications by me or breach of this Agreement, and that has,
in fact, ceased doing any business with the Corporation. Nothing in this
Paragraph 3(a) shall prevent me from working as a staff pharmacist or in another
retail position wherein I would be providing or selling prescriptions or other
products directly to consumers.
b.    I also agree that during the Non-Solicitation Period, I will not interfere
with the Corporation’s relationship with its Business Partners by soliciting or
communicating (regardless of who initiates the communication) with a Business
Partner to induce or encourage the Business Partner to stop doing business or
reduce its business with the Corporation, unless a duly authorized officer of
the Corporation gives me written authorization to do so.
c.    I further agree that during the Non-Solicitation Period, I will not work
on a Corporation account on behalf of a Business Partner or serve as the
representative of a Business






--------------------------------------------------------------------------------



Partner for the Corporation. “Business Partner” means a supplier, manufacturer,
broker, hospital, hospital system, and/or pharmaceutical company (person or
entity) with whom the Corporation has a business relationship and with which I
had business-related contact or dealings, or about which I received Confidential
Information, in the two years prior to the termination of my employment with the
Corporation. A Business Partner does not include a supplier, manufacturer,
broker, hospital, hospital system, and/or pharmaceutical company that has fully
and finally decided to terminate its business relationship with the Corporation
independent of any conduct or communications by me or breach of this Agreement,
and which has, in fact, ceased doing any business with the Corporation.
d.    I finally agree that during the Non-Solicitation Period, I will not
interfere with the Corporation’s relationship with any employee of the
Corporation by: (i) soliciting or communicating with the employee to induce or
encourage him or her to leave the Corporation’s employ (regardless of who first
initiates the communication); (ii) helping another person or entity evaluate
such employee as an employment candidate; or (iii) otherwise helping any person
or entity hire an employee away from the Corporation unless a duly authorized
officer of the Corporation gives me written authorization to do so. Where
required by law, the foregoing restriction will only apply to employees with
whom I had material contact or about whom I received Confidential Information
within the two years prior to the termination of my employment with the
Corporation.
4.Non-Disclosure of Confidential Information.
a.    Subject to Section 7 below, I will not at any time, whether during or
after the termination of my employment, reveal to any person or entity any of
the Corporation’s Confidential Information, except as may be appropriately
required in the ordinary course of performing my duties as an employee of the
Corporation. The Corporation’s Confidential Information includes but is not
limited to the following non-public information: trade secrets; computer code
generated or developed by the Corporation; software or programs and related
documentation; strategic compilations and analysis; strategic processes;
business or financial methods, practices and plans; non-public costs and prices;
operating margins; marketing, merchandising and selling techniques and
information; customer lists; details of customer agreements; pricing
arrangements with drug manufacturers, including but not limited to any discounts
and/or rebates; pharmacy reimbursement rates; expansion strategies; real estate
strategies; operating strategies; sources of supply; employee compensation and
benefit plans, patient records; and confidential information of third parties
which is given to the Corporation pursuant to an obligation or agreement to keep
such information confidential (collectively, “Confidential Information”). I
shall keep secret all such matters entrusted to me, and I shall not use or
attempt to use any Confidential Information on behalf of any person or entity
other than the Corporation, or in any manner which may injure or cause loss or
may be calculated to injure or cause loss, whether directly or indirectly, to
the Corporation. For employees residing in Connecticut, these restrictions on
use or disclosure of Confidential Information will only apply for three (3)
years after the end of my employment where information that does not qualify as
a trade secret is concerned; however, the restrictions will continue apply to
trade secret information for as long as the information at issue remains
qualified as a trade secret.






--------------------------------------------------------------------------------



b.    Further, I agree that, during my employment, I shall not make, use, or
permit to be used, any notes, memoranda, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials of any nature relating to any matter within the scope of the business
of the Corporation or concerning any of its dealings or affairs other than for
the benefit of Corporation. I further agree that I shall not, after the
termination of my employment, use or permit to be used any such notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation or other materials. All of the foregoing shall be
and remain the sole and exclusive property of the Corporation and, immediately
upon the termination of my employment, I shall deliver all of the foregoing, and
all copies thereof, to the Corporation at its main office.
5.Ownership and Return of the Corporation’s Property. I agree that on or before
my final date of employment with the Corporation I shall return to the
Corporation all property of the Corporation in my possession, custody or
control, including but not limited to the originals and copies of any
information provided to or acquired by me in connection with the performance of
my duties for the Corporation, such as files, correspondence, communications,
memoranda, e-mails, slides, records, and all other documents, no matter how
produced or reproduced, all computer equipment, communication devices (including
but not limited to any mobile phone, BlackBerry or other portable digital
assistant or device), computer programs and/or files, and all office keys and
access cards. It is hereby acknowledged that all of said items are the sole and
exclusive property of the Corporation.
6.Rights to Inventions, Works.
a.    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Corporation (collectively referred to as “Prior Inventions”), which
belong to me, which relate to the Corporation's proposed business, products or
research and development, and which are not assigned to the Corporation
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, any Prior Invention owned by me or in which I have an interest
into a Corporation product, process or machine without the Corporation's prior
written consent. Notwithstanding the foregoing sentence, if, in the course of my
employment with the Corporation, I incorporate into a Corporation product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Corporation is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.


b.    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Corporation, will hold in trust for the sole right and benefit
of the Corporation, and hereby assign to the Corporation, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under






--------------------------------------------------------------------------------



copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, while in the course of my employment for the corporation during the
period of time I am in the employ of the Corporation (collectively referred to
as “Inventions”). I further acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Corporation and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and as such are the sole property of the
Corporation. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Corporation's sole discretion and for the Corporation's
sole benefit and that no royalty will be due to me as a result of the
Corporation's efforts to commercialize or market any such Invention.


c.    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Corporation. The records will be in
the form of notes, sketches, drawings, and any other format that may be
specified by the Corporation. The records will be available to and remain the
sole property of the Corporation at all times.


d.    Patent and Copyright Registrations. I agree to assist the Corporation, or
its designee, at the Corporation's expense, in every proper way to secure the
Corporation's rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including, but not limited to, the disclosure to the Corporation of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Corporation shall deem necessary in order to apply for and obtain such
rights and in order to assign and convey to the Corporation, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after my employment ends for any
reason and/or after the termination of this Agreement. If the Corporation is
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Corporation as above, then I hereby
irrevocably designate and appoint the Corporation and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by me.


e.    Exception to Assignments. I understand that if I am an employee in
Illinois, Kansas, North Carolina, Utah or Minnesota, I should refer to Exhibit B
(incorporated herein for all purposes) for important limitations on the scope of
the provisions of this Agreement concerning assignment of Inventions. I will
advise the Corporation promptly in writing of any inventions that I believe meet
the criteria in Exhibit B and that are not otherwise disclosed on Exhibit A.






--------------------------------------------------------------------------------





7.Cooperation.
a.    In the event that I receive a subpoena, deposition notice, interview
request, or other process or order to produce Confidential Information or any
other property of the Corporation, I shall promptly: (a) notify the Corporation
of the item, document, or information sought by such subpoena, deposition
notice, interview request, or other process or order; (b) furnish the
Corporation with a copy of said subpoena, deposition notice, interview request,
or other process or order; and (c) provide reasonable cooperation with respect
to any procedure that the Corporation may initiate to protect Confidential
Information or other interests. If the Corporation objects to the subpoena,
deposition notice, interview request, process, or order, I shall cooperate to
ensure that there shall be no disclosure until the court or other applicable
entity has ruled upon the objection, and then only in accordance with the ruling
so made. If no such objection is made despite a reasonable opportunity to do so,
I shall be entitled to comply with the subpoena, deposition, notice, interview
request, or other process or order provided that I have fulfilled the above
obligations.
b.    I agree to cooperate fully with the Corporation, its affiliates, and their
legal counsel in connection with any action, proceeding, or dispute arising out
of matters with which I was directly or indirectly involved while serving as an
employee of the Corporation, its predecessors, subsidiaries or affiliates. This
cooperation shall include, but shall not be limited to, meeting with, and
providing information to, the Corporation and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Corporation’s legal counsel (outside and in-house), and making myself available
to testify truthfully by affidavit, in depositions, or in any other forum on
behalf of the Corporation. The Corporation agrees to reimburse me for any
reasonable and necessary out-of-pocket costs associated with my cooperation.
8.Injunctive Relief. I agree that any breach of this Agreement by me will cause
irreparable damage to the Corporation and that, in the event of such breach, the
Corporation shall have, in addition to any and all remedies of law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder, and without providing a bond to the
extent permitted by the applicable rules of civil procedure.
9.Eligibility for Severance Pay. In the event that the Corporation terminates my
employment without Cause (as defined below), the Corporation will offer me a
separation agreement in a form provided by the Corporation that will include
periodic severance payments in an amount equal to my salary in effect
immediately prior to my separation, as well as the opportunity to continue
participating in the Corporation’s medical, prescription and dental insurance
plans (collectively, the “health benefits”) on the same terms available during
my employment, for the duration of the Non-Competition Period. The separation
agreement will also include a general release of claims and other standard
provisions. The Corporation reserves the right, in its sole discretion, to
reduce the duration of the Non-Competition Period and the






--------------------------------------------------------------------------------



duration of the corresponding periodic severance payments and continuation of
health benefits. For purposes of this Agreement, Cause shall mean that the
Corporation, in its sole discretion, has determined that I have: (a) violated
the terms of this Agreement; (b) willfully violated the CVS Caremark Code of
Conduct or any of the Corporation’s other policies; (c) engaged in dishonest or
fraudulent conduct; or (d) willfully engaged in conduct that is detrimental to
the Corporation’s reputation. I understand that if I resign my employment with
the Corporation, or if I am terminated with Cause, I am not eligible for
severance pay, but my obligations under this Agreement are still in full force
and effect, including the post-employment restrictions I am agreeing to in
Paragraphs 2 and 3 herein. I further understand that nothing in this Agreement
shall diminish any right to severance pay that I may have under another written
agreement or arrangement with the Corporation. Further, I understand and agree
that my entitlement to any severance payments pursuant to this Agreement shall
be offset, i.e., decreased, by any severance payment for which I may be eligible
pursuant to any other agreement or arrangement with the Corporation.
10.No Right of Continued Employment. I understand that this Agreement does not
create an obligation on the Corporation or any other person or entity to
continue my employment.
11.No Conflicting Agreements. I represent that the performance of my job duties
with the Corporation and my compliance with all of the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Corporation.
12.Entire Agreement/No Reliance/No Modifications. This Agreement and any
compensation, benefit or equity plan or agreement referred to herein set forth
the entire agreement between the parties hereto and fully supersede any and all
prior and/or supplemental understandings, whether written or oral, between the
parties concerning the subject matter of this Agreement. Notwithstanding the
foregoing, if I am a party to the CVS Caremark Corporation Change in Control
Agreement (the “CIC Agreement”), then I understand that in the event of a Change
in Control, as that term is defined in the CIC, Paragraph 2 of this Agreement
shall be null and void. I agree and acknowledge that I have not relied on any
representations, promises or agreements of any kind in connection with my
decision to accept the terms of this Agreement, except for the representations,
promises and agreements herein. Any modification to this Agreement must be made
in writing and signed by me and the Corporation’s Chief Human Resources Officer
or her authorized representative.
13.No Waiver. Any waiver by the Corporation of a breach of any provision of this
Agreement, or of any other similar agreement with any other current or former
employee of the Corporation, shall not operate or be construed as a waiver of
any subsequent breach of such provision or any other provision hereof.






--------------------------------------------------------------------------------



14.Severability. The parties hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions of this Agreement are for any
reason held to be excessively broad as to scope, activity, duration, subject or
otherwise so as to be unenforceable at law, the parties consent to such
provision or provisions being modified or limited by the appropriate judicial
body (where allowed by applicable law), so as to be enforceable to the maximum
extent compatible with the applicable law.
15.Survival of Employee’s Obligations. My obligations under this Agreement shall
survive the termination of my employment regardless of the manner of such
termination and shall be binding upon my heirs, personal representatives,
executors, administrators and legal representatives.
16.Corporation’s Right to Assign Agreement. I acknowledge and agree that the
Corporation has the right to assign this Agreement to its successors and assigns
without the need for further agreement or consent by me, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
successors or assigns.
17.Non-Assignment. I shall not assign my rights and obligations under this
Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the Corporation, and any such assignment
contrary to the terms hereof shall be null and void and of no force or effect.
18.Governing Law; Venue; Headings. This Agreement shall be governed by and
construed in accordance with the laws of the state where I reside at the time
this Agreement is provided to me. The exclusive venue for any legal action
arising from this Agreement will be the federal and state courts within Rhode
Island. I stipulate and consent to Rhode Island courts’ personal jurisdiction
over me, and waive my right to object to a Rhode Island court’s jurisdiction.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
19.Tolling. In the event I violate one of the time-limited restrictions in this
Agreement, I agree that the time period for such violated restriction shall be
extended by one day for each day I have violated the restriction, up to a
maximum extension equal to the length of the original period of the restricted
covenant. The foregoing provision shall not apply to residents of Wisconsin.










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date set forth below.






__________________                    ____________________
Signature                            Lisa Bisaccia
Chief Human Resources Officer
CVS Pharmacy, Inc.
                    




Date: _____________________, 2012






--------------------------------------------------------------------------------



EXHIBIT A


List of Prior Inventions – See Section 6(a)






--------------------------------------------------------------------------------



EXHIBIT B


Notice Regarding Invention Assignment


1.
For an employee residing in Illinois, Kansas, or North Carolina, you are hereby
advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on your
own time, unless (a) the invention relates (i) to the business of the
Corporation or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
you for the Corporation. Illinois 765ILCS1060/1-3, “Employees Patent Act”;
Kansas Statutes Section 44-130; North Carolina General Statutes Article 10A,
Chapter 66, Commerce and Business, Section 66-57.1.


2.
For an employee residing in Utah, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention which was created entirely on your own time, and which is not
(a) conceived, developed, reduced to practice, or created by you (i) within the
scope of your employment with the Corporation, (ii) on the Corporation’s time,
or (iii) with the aid, assistance, or use of any of the Corporation’s property,
equipment, facilities, supplies, resources, or patents, trade secrets, know-how,
technology, confidential information, ideas, copy rights, trademarks and service
marks and any and all rights, applications and registrations relating to them,
(b) the results of any work, services, or duties performed by you for the
Corporation, (c) related to the industry or trade of the Corporation, or (d)
related to the current or demonstrably anticipated business, research, or
development of the Corporation. Utah Code Sections 34-39-1 through 34-39-3,
“Employee Inventions Act.”


3.
For an employee residing in Minnesota, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used, and which was developed entirely on
your own time, and (a) which does not relate (i) directly to the business of the
Corporation, or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) which does not result from any work performed by
you for the Corporation. Minnesota Statutes 13A Section 181.78.








